UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2484



In Re: DANA R. KIDD,

                                                           Debtor.
_________________________


DANA R. KIDD,

                                               Debtor - Appellant,

          versus


ROBERT G. MAYER, Trustee,

                                               Trustee - Appellee.



                            No. 98-2727



In Re: VINCENT LITTLES, MICHELLE D. LITTLES,

                                                          Debtors.
_________________________


VINCENT LITTLES; MICHELLE D. LITTLES,

                                          Plaintiffs - Appellants,

          versus
ROBERT G. MAYER, Trustee,

                                                 Trustee - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge;
Albert V. Bryan, Jr., Senior District Judge. (CA-98-1006-A, BK-98-
12007-SSM, CA-98-1032-A, BK-98-12006-SSM)


Submitted:   March 31, 2000                   Decided:   May 12, 2000


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Gething Dade, WILLIAM G. DADE, P.C., Fredericksburg, Vir-
ginia, for Appellants. Robert G. Mayer, ROBERT G. MAYER, P.C.,
Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Dana Kidd and Vincent and

Michelle Littles appeal from the district courts’ orders affirming

the bankruptcy court’s orders disallowing their homestead exemp-

tions because their homestead deeds were not timely filed under Va.

Ann. Code § 34-17 (Michie 1999).   Our review of the records and the

opinions below discloses no reversible error.   Accordingly, we af-

firm on the reasoning of the district courts.    See Kidd v. Mayer,

No. 98-1006-A (E.D. Va. Oct 2, 1998), No. 98-2424, Littles v.

Mayer, No. 98-1032-A (E.D. Va. Oct. 28, 1998), No. 98-2727.*     We

dispense with oral argument based on our prior order granting the

motion to submit the cases on briefs.




                                                           AFFIRMED




     *
       Although the district court’s order in No. 98-2727 is marked
as “filed” on October 26, 1998, the district court’s record shows
that it was entered on the docket sheet on October 28, 1998.
Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil
Procedure, it is the date that the judgment or order was entered on
the docket sheet that we take as the effective date of the district
court’s decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                   3